Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 1 of 8 PageID 3695




                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 GULF RESTORATION NETWORK,                    )
 SIERRA CLUB, and CENTER FOR                  )
 BIOLOGICAL DIVERSITY,                        )
                                              )
                Plaintiff,                    )
                                              )
                        v.                    )
                                              )
 NATIONAL MARINE FISHERIES                    ) CASE NO. 8:18-cv-01504-T-27AEP
 SERVICE,                                     )
                                              )
                Defendant,                    )
                                              )
 AMERICAN PETROLEUM                           )
 INSTITUTE,                                   )
                                              )
                Defendant-Intervenor.         )


                        JOINT MOTION TO APPROVE
            STIPULATED AMENDMENT TO SETTLEMENT AGREEMENT

        All parties to this litigation, Gulf Restoration Network, Sierra Club, and Center for

 Biological Diversity (“Plaintiffs”), the National Marine Fisheries Service (“Federal Defendant,”

 or “NMFS”), and American Petroleum Institute (“Defendant-Intervenor”) have agreed to amend

 the settlement agreement previously entered in the above-captioned case (ECF Nos. 61 & 62)

 (“Settlement”) on the terms memorialized in this Stipulated Amendment to Settlement

 Agreement (“Amendment”).

        WHEREAS, the Settlement provides, in pertinent part, that Federal Defendant shall

                                                 1
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 2 of 8 PageID 3696




complete consultation and issue the Programmatic Biological Opinion on or before November

5, 2019. Settlement ¶ 1 (ECF No. 61 at 3).

       WHEREAS, the Settlement states that it “may be modified by the Court upon good cause

shown, consistent with the Federal Rules of Civil Procedure, by (i) written stipulation between

the parties filed with and approved by the Court, or (ii) upon written motion filed by one of the

Parties and granted by the Court.” Settlement ¶ 7 (ECF No. 61 at 5).

       WHEREAS, the Settlement further states: “Upon approval of this Stipulation by the

Court, Plaintiffs’ Complaint shall be dismissed with prejudice. Notwithstanding the dismissal of

this action, however, the Parties hereby stipulate and respectfully request that the Court retain

jurisdiction to oversee compliance with the terms of this Stipulation and to resolve any motions

to modify such terms. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).”

Settlement ¶ 17 (ECF No. 61 at 7).

       WHEREAS, the Stipulated Order of Dismissal states: “Notwithstanding the dismissal of

this action, the Parties agree and request that pursuant to the Parties’ Joint Stipulation, executed

on July 17, 2019, as a condition of this stipulation, the Court retain continuing and exclusive

jurisdiction to enforce the Joint Stipulation under the authority of Kokkonen v. Guardian Life

Insurance Company of America, 511 U.S. 375, 381-82 (1994).” 7/19/19 Order at 1 (ECF No.

62).

       WHEREAS, the Stipulated Order of Dismissal further states: “The terms and conditions

of the parties’ Stipulated Settlement Agreement are hereby adopted as an enforceable ORDER

of this Court.” 7/19/19 Order at 2 (ECF No. 62).

                                                 2
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 3 of 8 PageID 3697




        WHEREAS, the Settlement states: “MODIFICATION OF AGREEMENT - Any party

 may seek to modify the deadline for the actions specified in Paragraph 1 for good cause shown,

 consistent with the Federal Rules of Civil Procedure.” Settlement ¶ 6 (ECF No. 61 at 4).

        WHEREAS, the Settlement further states: “In the event that either party seeks to modify

 the terms of this Stipulation, including the deadline specified in Paragraph 1, or in the event of a

 dispute arising out of or relating to this Stipulation, or in the event that either party believes that

 the other party has failed to comply with any term or condition of this Stipulation, the party

 seeking the modification, raising the dispute, or seeking enforcement shall provide the other

 party with notice of the claim.” Settlement ¶ 7 (ECF No. 61 at 5).

        WHEREAS, Federal Defendant NMFS, though counsel, notified the parties in October

 2019 that it wishes to extend the deadline in the Settlement for completing consultation and

 issuing the Programmatic Biological Opinion until May 5, 2020, for two basic reasons. First,

 NMFS requires additional time to complete its ESA Section 7 consultation and BiOp given its

 broad scope and the extraordinarily complex scientific, technical, and regulatory subject matters

 that are being analyzed. Second, one of the primary agency actions that the BiOp is analyzing,

 proposed Incidental Take Regulations to be issued by NMFS pursuant to the Marine Mammal

 Protection Act (“MMPA”), are currently expected to be completed by May 5, 2020 pursuant to

 a settlement agreement entered in a related lawsuit. Natural Resources Defense Council, et al.

 v. David Bernhardt, et al., No. 2:10-cv-01882-JCZ-JCW (E.D. La.) (“NRDC Settlement”), Dkt.

 163-164.

        WHEREAS, beginning in October 2019, undersigned counsel for NMFS met and

                                                    3
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 4 of 8 PageID 3698




conferred with counsel for Plaintiffs via telephone and electronic mail on multiple occasions,

providing detailed written and verbal explanations of the request to extend the deadline for

issuance of the Programmatic Biological Opinion and the grounds for the request and during

which counsel for Plaintiffs detailed their concerns with the request, including the effects of

ongoing and new activities proceeding under the existing 2007 Biological Opinion.

Undersigned counsel also met and conferred with counsel for Intervenor-Defendant API during

this time period.

       WHEREAS, the parties agreed to two interim extensions of the deadline for completion

of consultation and issuance of the Programmatic Biological Opinion to allow them to meet and

confer, ultimately until January 15, 2020 (ECF Nos. 64 & 67).

      WHEREAS, counsel for Plaintiffs has advised undersigned counsel that Plaintiffs will

not consent to extension of the Agreement’s deadline until May 5, 2020. Counsel for

Intervenor-Defendant API has advised that API does consent to an extension of the

Agreement’s deadline until May 5, 2020.

       WHEREAS, Defendant NMFS subsequently has been preparing a motion to amend the

settlement agreement until May 5, 2020 (to be filed by no later than January 24, 2020) pursuant

to the applicable provisions of the Agreement (Settlement ¶¶ 6, 7, 17 (ECF No. 61 at 4, 5, 7)),

and has reached agreement with Plaintiffs to toll the current January 15, 2020 deadline to

complete consultation and issue the Programmatic Biological Opinion pending resolution of

that motion on the condition that, in the event that the motion is denied, NMFS issue the

Programmatic Biological Opinion within 14 days of the date of any order denying the motion.

                                                 4
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 5 of 8 PageID 3699




 Counsel for API has advised that, while API supports tolling the deadline for completion of

 consultation and issuance of the Programmatic Biological Opinion, it opposes the 14-day

 provision.

        WHEREAS, on January 14, 2020, the parties jointly moved the Court to approve the

 interim tolling of the January 15, 2020 deadline and to resolve the dispute over the 14-day

 provision. ECF No. 69.

        WHEREAS, on January 14, 2020, the Court denied the parties’ motion (ECF No. 69),

 stating that the Court “lacks jurisdiction to decide that. Jurisdiction was reserved to ‘enforce the

 Joint Stipulation,’ not decide disagreements about whether the Stipulation should be modified.

 Nor is the Court authorized to add terms to or modify the Settlement Agreement, absent

 stipulation of all parties.” 1/14/20 Order (ECF No. 70).

        WHEREAS, no party to the litigation expected the Programmatic Biological Opinion to

 be issued on January 15, 2020, and it is not in the public interest to issue the Opinion without

 adequate time for agency coordination, given the magnitude and importance of the Opinion.

 The draft Opinion is approximately 800 pages in length, including appendices, and analyzes the

 effects of numerous federal agency actions, including actions by the Bureau of Ocean Energy

 Management, the Bureau of Safety and Environmental Enforcement within the Department of

 Interior, the U.S. Environmental Protection Agency, and the Permits and Conservation Division

 of the Office of Protected Resources, a subcomponent within NMFS.

        WHEREAS, the parties are currently reviewing the Court’s January 14, 2020 Order

 (ECF No. 70), and its implications regarding NMFS’ planned motion to extend the Settlement

                                                  5
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 6 of 8 PageID 3700




until May 5, 2020.

       ALL PARTIES STIPULATE AS FOLLOWS:

       1.      The current January 15, 2020 date for completing consultation and issuing the

Programmatic Biological Opinion per the Agreement, as amended, is hereby extended to

January 22, 2020.

      2.       Except to the extent expressly modified by this Amendment, all terms and the

definitions contained in the Settlement continue to apply in full force and effect during the

extended Stay period.

       IT IS SO STIPULATED

Dated: January 15, 2020

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division
                                                     SETH M. BARSKY, Chief

                                                     /s/ Robert P. Williams
                                                     ROBERT P. WILLIAMS
                                                     Sr. Trial Attorney (SBN 474730 (DC))
                                                     U.S. Department of Justice
                                                     Wildlife & Marine Resources Section
                                                     Ben Franklin Station, P.O. Box 7611
                                                     Washington, D.C. 20044
                                                     Tel: (202) 305-0210; Fax: (202) 305-0275
                                                     Email: robert.p.williams@usdoj.gov

                                                     Attorneys for Federal Defendant


                                                     /s/ Christopher D. Eaton
                                                     Christopher D. Eaton (Pro Hac Vice)
                                                     Earthjustice
                                                     705 2nd Ave., Suite 203
                                                 6
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 7 of 8 PageID 3701




                                          Seattle, WA 98104
                                          206-343-7340 Telephone
                                          206-343-1526 Fax
                                          ceaton@earthjustice.org
                                          Andrea A. Treece (Pro Hac Vice)
                                          Earthjustice
                                          50 California St., Suite 500
                                          San Francisco, CA 94111
                                          415-217-2000 Telephone
                                          415-217-2040 Fax
                                          atreece@earthjustice.org

                                          Tania Galloni
                                          Earthjustice (FL Bar 619221)
                                          4500 Biscayne Blvd., Suite 201
                                          Miami, FL 33137
                                          305-440-5432 Telephone
                                          850-681-0020 Fax
                                          tgalloni@earthjustice.org

                                          Attorneys for Plaintiffs Gulf Restoration
                                          Network, Sierra Club, and Center for
                                          Biological Diversity


                                          /s/ David C. Banker
                                          David C. Banker, Esquire
                                          Florida Bar No. 0352977
                                          Bryan D. Hull, Esquire
                                          Florida Bar No. 020969
                                          Local Counsel for Intervenor American
                                          Petroleum Institute
                                          BUSH ROSS, P.A.
                                          1801 North Highland Avenue
                                          P.O. Box 3913
                                          Tampa, Florida 33601-3913
                                          Telephone: (813) 224-9255
                                          dbanker@bushross.com
                                          bhull@bushross.com

                                          Steven J. Rosenbaum, Trial Counsel
                                          District of Columbia Bar No. 331728
                                      7
Case 8:18-cv-01504-JDW-AEP Document 72 Filed 01/15/20 Page 8 of 8 PageID 3702




                                         Bradley Ervin, Esquire
                                         District of Columbia Bar No.: 982559
                                         Lead Counsel for Intervenor American
                                         Petroleum Institute
                                         COVINGTON & BURLING LLP
                                         One City Center, 850 Tenth Street, N.W.
                                         Washington, DC 20001-4956
                                         Telephone: (202) 662-5860
                                         bervin@cov.com
                                         srosenbaum@cov.com

                                         Attorneys for Intervenor-Defendant


       PURSUANT TO STIPULATION, IT IS SO ORDERED

Dated: January 15, 2020

                                   /s/ James D. Whittemore
                                   JAMES D. WHITTEMORE
                                   United States District Judge




                                     8
